DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0124631, Kardeis et al.
	In regards to claim 1, in Figures 1 and 4 long paragraphs detailing said figures, Kardeis et al disclose a quick connect adaptor comprising: a female connector (1) having a body defining a recess (17) and an orifice (13a) into which a male connector is to be inserted along an axial direction; a locking member (9) that extends along a transverse direction in the recess of the female connector and is slidable in the transverse direction to lock the female and male connectors together and prevent removal of the male connector from the female connector; a first adaptor inlet (14a, end near 3) configured for fluid communication with a first source of fluid media; a second adaptor inlet (14a, end near 3) configured for fluid communication with a second source of fluid media; a first adaptor outlet (14a, end opposite 3) in fluid communication with the first adaptor inlet, the first adaptor outlet disposed on one side of the body of the female connector; and a second adaptor outlet (14a, end opposite 3) in fluid communication with the second adaptor inlet, the second adaptor outlet disposed on an opposing side of the body of the female connector; a first tubular body (see Figure 1 below) coupled with the body of the female connector and comprising the first adaptor inlet and the first adaptor outlet; a second tubular body (see Figure 1 below) coupled with the body of the female connector and comprising the second adaptor inlet and the second adaptor outlet; a first ring (tapered opening) attached to the body of the female connector on the one side thereof, the first ring coupling the first tubular body with the body of the female connector; and a second ring (tapered opening) attached to the body of the female connector on an opposing side thereof, the second ring coupling the second tubular body with the body of the female connector.

[AltContent: textbox (1st & 2nd tubular bodies)][AltContent: arrow]
    PNG
    media_image1.png
    1232
    1085
    media_image1.png
    Greyscale


	In regards to claim 7, in Figures 1 and 4 long paragraphs detailing said figures, Kardeis et al disclose the first and second adaptor outlets comprise male fittings depending from the body of the female connector, the male fittings adapted to be inserted into female receptacles.
	In regards to claim 8, in Figures 1 and 4 long paragraphs detailing said figures, Kardeis et al disclose the first and second adaptor inlets and the first and second adaptor outlets are integrally formed with the female connector.
In regards to claim 11, in Figures 1 and 4 long paragraphs detailing said figures, Kardeis et al disclose the first adaptor outlet is received by the first ring and the second adaptor outlet is received by the second ring.
In regards to claim 12, in Figures 1 and 4 long paragraphs detailing said figures, Kardeis et al disclose the first and second adaptor outlets comprise female receptacles adapted to be receive male fittings inserted along the axial direction.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 15 is allowed.
Claims 2-6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679